DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 16 is objected to because of the following informalities: Claim 16 recites parenthetical subject matter, i.e. “(NBR)”, “(ABS)”, and “(MBS)”. In order to avoid potential confusing that this subject matter is optional, it is advised that claim 16 is amended deleting the parenthetical subject matter. Appropriate correction is required.

Claim 18 is objected to because of the following informalities: Claim 18 recites parenthetical subject matter, i.e. “(HASE)”, “(HEC)”, etc. In order to avoid potential confusing that this subject matter is optional, it is advised that claim 18 is amended deleting the parenthetical subject matter. Appropriate correction is required.

Claim 22 is objected to because of the following informalities: Claim 22 recites the phrase “and combination of at least two of the comonomers mentioned”. Applicants are advised to amend this phrase to recite “and combinations thereof”.

Claim 25 is objected to because of the following informalities: Claim 25 recites parenthetical subject matter, i.e. “(MMB)”, “(MB)”, “(MP)”, etc. In order to avoid potential confusing that this subject matter is optional, it is advised that claim 25 is amended deleting the parenthetical subject matter. Appropriate correction is required.

Claim 26 is objected to because of the following informalities: Claim 26 recites the phrase “the ink or lacquer composition”.  Applicants are advised to amend this phrase to recite “the aqueous ink or lacquer composition”. Appropriate correction is required.

Claim 27 is objected to because of the following informalities: Claim 27 recites the phrase “the ink or lacquer composition”.  Applicants are advised to amend this phrase to recite “the aqueous ink or lacquer composition”. Appropriate correction is required.

Claim 30 is objected to because of the following informalities: Claim 30 recites the phrase “the ink compositions”.  Applicants are advised to amend this phrase to recite “the aqueous ink compositions”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 22 recites “the ester of acrylic acid is preferably selected from the group consisting of methyl acrylate, ethyl acrylate, n-butyl acrylate, isobutyl acrylate, tert-butyl acrylate, 2-ethylhexyl acrylate, lauryl acrylate, stearyl acrylate, benzyl acrylate and combinations thereof” and “the at least one comonomer is preferably selected from the group consisting of methacrylic acid, methyl methacrylate, butyl acrylate, acrylamide, styrene, acrylonitrile, vinyl acetate, vinyl alcohol, urethane and combinations of at least two of the comonomers mentioned.” The recitation of the term “preferably” renders the scope of the claim confusing given that it is unclear if the recited monomers are required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-17 and 26-29 are rejected under 35 U.S.C. 102(a1) as being anticipated by Sarkisian et al (US 2013/0156953, hereafter Sarkisian ‘953).

Regarding claim 16, Sarkisian ‘953 discloses a pretreatment fluid composition for printing on low- or non-porous media, i.e. a substrate (Abstract and [0044]). Specific attention is directed to Page 6, Table 1, Example B. This example comprises an associative thickener known under the tradename RHEOLATE 666, i.e. a HEUR associative thickener, BAYHYDROL UH 2606, i.e. a polyurethane binder ([0009]), and the organic solvents known under the tradenames PROGLYDE DMM and DOWANOL DPM, i.e. dipropylene glycol dimethyl ether and dipropylene glycol methyl ether, respectively, and water.
It is noted that the reference discloses the composition as a pretreatment fluid, while the present claims recite that the composition is “an aqueous ink or lacquer composition”. To that end, Paragraph [0015] of the instant Specification defines the term “aqueous lacquer composition” as “an aqueous coating composition which in particular is applied to a substrate for protective purposes (so-called protective lacquer) and/or for decorative purposes (optical effect and/or particular color effect) and/or for functional purposes (such as for example particular surface properties and/or modified electrical conductivity)”. In the instant case the reference discloses that the retreatment fluid readily adheres to low porous or non-porous media and when printed with a pigment ink composition can prevent printed images from spreading and form a glossy, durable recorded matter possessing enhanced rubbing resistance, scratch resistance, and water fastness ([0006]). Thus, pretreatment fluid is utilized for functional purposes and it is therefore encompassed by the term “lacquer” as defined in the instant Specification.

Regarding claim 17, Sarkisian ‘953 teaches all the claim limitations as set forth above. The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference. However; the reference teaches all of the claimed ingredients in the claimed amounts made by a substantially similar process. The original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amount. Therefore, the claimed effects and physical properties, i.e. the viscosity of the compositions rises linearly with a gradient of at least two as a portion of the at least one associative thickener in the aqueous ink or lacquer composition increases, would naturally arise and be achieved by a composition with all the claimed ingredients. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP § 2112.01. If it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Regarding claim 26, Sarkisian ‘953 teaches all the claim limitations as set forth above. Additionally, Example B of the reference comprises 3.0 parts PROGLYDE DMM and 2 parts DOWANOL DPM, i.e. the organic solvents dipropylene glycol dimethyl ether and dipropylene glycol methyl ether, in an amount of 5 wt. %, within the recited range of less than 20 wt. % 

Regarding claim 27, Sarkisian ‘953 teaches all the claim limitations as set forth above. Additionally, from Example B in the reference, water comprises 74.3 wt. % of the composition, within the recited range of greater than 50 wt. %.

Regarding claim 28, Sarkisian ‘953 teaches all the claim limitations as set forth above. Additionally, the reference discloses a method of applying the pretreatment fluid by coating a substrate ([0062]).

Regarding claim 29, Sarkisian ‘953 teaches all the claim limitations as set forth above. Additionally, the reference discloses a substrate coated by the pretreatment fluid ([0062]).

In light of the above, it is clear that Sarkisian ‘953 anticipates the presently recited claims.

Claim 18 is rejected under 35 U.S.C. 102(a1) as being anticipated by Sarkisian et al (US 2013/0156953, hereafter Sarkisian ‘953) as evidenced by RHEOLATE 666 Technical Datasheet (see attached pages).

The discussion with respect to Sarkisian ‘953 as set forth in Paragraph 13 above is incorporated here by reference.

Regarding claim 18, Sarkisian ‘953 teaches all the claim limitations as set forth above. As discussed above, the reference discloses the associative thickener RHEOLATE 666, which as evidenced by RHEOLATE 666 Technical Datasheet is a polyether urea polyurethane. Accordingly, Sarkisian et al discloses an associative polyurethane thickener as recited in the present claims.

In light of the above, it is clear that Sarkisian ‘953 as evidenced by RHEOLATE 666 Technical Datasheet  anticipates the presently recited claims.


Claim 23-24 are rejected under 35 U.S.C. 102(a1) as being anticipated by Sarkisian et al (US 2013/0156953, hereafter Sarkisian ‘953) as evidenced by RHEOLATE 666 Technical Datasheet (see attached pages) and Bayhydrol UH 2606 (see attached pages).

The discussion with respect to Sarkisian ‘953 as set forth in Paragraph 13 above is incorporated here by reference.

Regarding claim 23, Sarkisian ‘953 teaches all the claim limitations as set forth above. In Example B discussed above, the associative thickener RHEOLATE 666 comprises 0.6 parts of the composition. As evidenced by RHEOLATE 666 Technical Datasheet, RHEOLATE 666 has a solids content of 28.5 wt. %. Therefore, the composition comprises 0.171 wt. % of the associative thickener.
 In Example B, BAYHYDROL UH 2606 comprises 10 parts of the composition. As evidenced by Bayhydrol UH 2606, BAYHYDROL UH 2606 has a solids content of approximately 35 %. Therefore, BAYHYDROL UH 2606 comprises approximately 3.5 wt. % of the composition. The total of the binder and associative thickener is approximately 3.671 wt. %, within the recited range of 0.1 to 10 wt. %.

Regarding claim 24, Sarkisian ‘953 teaches all the claim limitations as set forth above. In Example B discussed above, the associative thickener RHEOLATE 666 comprises 0.6 parts of the composition. As evidenced by RHEOLATE 666 Technical Datasheet, RHEOLATE 666 has a solids content of 28.5 wt. %. Therefore, the composition comprises 0.171 wt. % of the associative thickener.
 In Example B, BAYHYDROL UH 2606 comprises 10 parts of the composition. As evidenced by Bayhydrol UH 2606, BAYHYDROL UH 2606 has a solids content of approximately 35 %. Therefore, the composition comprises approximately 3.5 wt. % of the composition.
The ratio of binder to associative thickener is therefore approximately 3.5:0.171, or approximately 20.6:1, within the recited range of at least 5:1.

In light of the above, it is clear that Sarkisian ‘953 as evidenced by RHEOLATE 666 Technical Datasheet and Bayhydrol UH 2606 anticipates the presently recited claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16-18 and 23-29 are rejected under 35 U.S.C. 103 as being unpatentable over Sarkisian et al (US 2013/0156953, hereafter Sarkisian ‘953).

Regarding claim 16, Sarkisian ‘953 discloses a pretreatment fluid composition for printing on low- or non-porous media, i.e. a substrate (Abstract and [0044]). The composition comprises water, water-soluble organic solvents such as 2-pyrrolidone, a water-soluble polyurethane binder, and an associative thickener such as hydrophobically modified alkali emulsions (HASE) or hydrophobically modified polyacrylamide (Abstract, [0008], [0026]-[0027], and [0029]-[0030]). Given the disclosure of a polyurethane binder and HASE or hydrophobically modified polyacrylamide associative thickeners, it is clear that the binder and associative thickener are different as recited in the present claims. 
It is noted that the reference discloses the composition as a pretreatment fluid, while the present claims recite that the composition is “an aqueous ink or lacquer composition”. To that end, Paragraph [0015] of the instant Specification defines the term “aqueous lacquer composition” as “an aqueous coating composition which in particular is applied to a substrate for protective purposes (so-called protective lacquer) and/or for decorative purposes (optical effect and/or particular color effect) and/or for functional purposes (such as for example particular surface properties and/or modified electrical conductivity)”. In the instant case the reference discloses that the retreatment fluid readily adheres to low porous or non-porous media and when printed with a pigment ink composition can prevent printed images from spreading and form a glossy, durable recorded matter possessing enhanced rubbing resistance, scratch resistance, and water fastness ([0006]). Thus, pretreatment fluid is utilized for functional purposes and it is therefore encompassed by the term “lacquer” as defined in the instant Specification.
While the reference fails to exemplify the presently claimed composition nor can the claimed composition be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed composition and the composition disclosed by the reference, absent a showing of criticality for the presently claimed composition, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the composition which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 17, Sarkisian ‘953 teaches all the claim limitations as set forth above. The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference. However; the reference teaches all of the claimed ingredients in the claimed amounts made by a substantially similar process. The original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amount. Therefore, the claimed effects and physical properties, i.e. the viscosity of the compositions rises linearly with a gradient of at least two as a portion of the at least one associative thickener in the aqueous ink or lacquer composition increases, would naturally arise and be achieved by a composition with all the claimed ingredients. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP § 2112.01. If it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Regarding claim 18, Sarkisian ‘953 teaches all the claim limitations as set forth above. As discussed above, the reference discloses hydrophobically modified polyacrylamide as an associative thickener.

Regarding claim 23, Sarkisian ‘953 teaches all the claim limitations as set forth above. Additionally, the reference discloses that the water-soluble polyurethane binder 1 to 30 wt. %, while the associative thickener comprises about 1 to about 2 wt. % of the composition ([0015] and [0028]). Accordingly, the combination of water-soluble polyurethane binder and associative thickener comprises about 2 to about 32 wt. % of the composition, overlapping the recited range of 0.1 to 10 w.t %.
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Regarding claim 24, Sarkisian ‘953 teaches all the claim limitations as set forth above. Additionally, the reference discloses that the water-soluble polyurethane binder 1 to 30 wt. %, while the associative thickener comprises about 1 to about 2 wt. % of the composition ([0015] and [0028]). Accordingly, the ratio of binder to associative thickener is about [1 - 30] : [1 - 2] or about [1-15]: 1, overlapping the recited range of at least 5:1.
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Regarding claim 25, Sarkisian ‘953 teaches all the claim limitations as set forth above. Additionally, the reference discloses that the organic solvent is 2-pyrrolidone ([0030]).

Regarding claim 26, Sarkisian ‘953 teaches all the claim limitations as set forth above. Additionally, the Table on Page 6 of the reference discloses pretreatment compositions  (B-F) comprising 3.0 parts PROGLYDE DMM and 2 parts DOWANOL DPM, i.e. the organic solvents dipropylene glycol dimethyl ether and dipropylene glycol methyl ether, in an amount of 5 wt. %, within the recited range of less than 20 wt. % 

Regarding claim 27, Sarkisian ‘953 teaches all the claim limitations as set forth above. Additionally, the Table on Page 6 of the reference discloses pretreatment compositions comprising 35.7 total parts of ingredients with the balance being water, i.e. 64.3 parts  - see Example C comprising 3 parts PROGLYDE DMM, 2 parts DOWANO DPM, 0.2 parts BYK-02, 0.9 parts DYNAX DX4000, etc.). Accordingly, the reference discloses a composition comprising water in an amount of 64.3 wt. %, within the recited range of greater than 50 wt. %.

Regarding claim 28, Sarkisian ‘953 teaches all the claim limitations as set forth above. Additionally, the reference discloses a method of applying the pretreatment fluid by coating a substrate  ([0044]).

Regarding claim 29, Sarkisian ‘953 teaches all the claim limitations as set forth above. Additionally, the reference discloses a substrate coated by the pretreatment fluid ([0044]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Sarkisian et al (US 2013/0156953, hereafter Sarkisian ‘953) as applied to claims 16-18 and 23-29 above, and in view of the evidence presented in Malnou (US 2009/0068131) and Yoda et al (US 2018/0237646).

The discussion with respect to Sarkisian ‘953 as set forth in Paragraph 19 above is incorporated here by reference.

Regarding claim 21, Sarkisian ‘953 teaches all the claim limitations as set forth above. Additionally, the reference discloses a binder known under the tradename JONCRYL 538 ([0010]). As evidenced by Paragraph [0032] of Malnou, JONCRYL 538 is a water-based suspension of acid polymers and (meth)acrylic esters/styrene. Furthermore, as evidenced by Paragraph [0083] of Yoda et al, JONCRYL 538 has a weight average molecular weight of at least 200,000. Accordingly, Sarkisian ‘953 discloses a polyacrylate binder with a molecular weight within the range of greater than or equal to 10,000 g/mol as recited in the present claims.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Sarkisian et al (US 2013/0156953, hereafter Sarkisian ‘953) as applied to claims 16-18 and 23-29 above, and in view of the evidence presented in Malnou (US 2009/0068131).

The discussion with respect to Sarkisian ‘953 as set forth in Paragraph 19 above is incorporated here by reference.

Regarding claim 22, Sarkisian ‘953 teaches all the claim limitations as set forth above. Additionally, the reference discloses a binder known under the tradename JONCRYL 538 ([0010]). As evidenced by Paragraph [0032] of Malnou, JONCRYL 538 is a water-based suspension of acid polymers and (meth)acrylic esters/styrene. Accordingly, Sarkisian ‘953 discloses a polyacrylate binder formed form methacrylate and styrene as recited in the present claims.

Claims 16-18, 21, 23-25, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Sarkisian et al (US 2013/0034656, hereafter Sarkisian ‘656).

Regarding claim 16, Sarkisian ‘656 discloses a pretreatment fluid composition for printing on a recording media, i.e. a substrate (Abstract and [0027]). The composition comprises water, water-soluble organic solvent, a latex resin, and a thickener (Abstract, [0019], [0010], and [0016]). As the latex, the reference discloses polymers such as acrylonitrile-butadiene polymers, i.e. acrylonitrile-butadiene rubber ([0012]). While the reference does not disclose this latex as a binder, given that the reference discloses the identical polymer recited in the present claims as a binder, it is the Examiner’s position that the acrylonitrile-butadiene polymer disclosed by the reference will necessarily function as a binder. 
As the thickener, the reference discloses HEC, i.e. hydrophobically modified cellulose ([0016]). While the reference does not disclose this thickener as an associative thickener, given that the reference discloses the identical thickener recited in the present claims as an associative thickener, it is the Examiner’s position that the HEC disclosed by the reference will necessarily function as an associative thickener.
It is noted that the reference discloses the composition as a pretreatment fluid, while the present claims recite that the composition is “an aqueous ink or lacquer composition”. To that end, Paragraph [0015] of the instant Specification defines the term “aqueous lacquer composition” as “an aqueous coating composition which in particular is applied to a substrate for protective purposes (so-called protective lacquer) and/or for decorative purposes (optical effect and/or particular color effect) and/or for functional purposes (such as for example particular surface properties and/or modified electrical conductivity)”. In the instant case the reference discloses that the pretreatment results in enhancement of image quality ([0005]). Thus, pretreatment fluid is utilized for functional purposes and it is therefore encompassed by the term “lacquer” as defined in the instant Specification.
Alternatively, it is noted that the pretreatment composition can comprise colorant such as dyes ([0019]). Paragraph [0014] of the instant Specification defines “aqueous ink composition” as “an aqueous, i.e. water-comprising, solution or an aqueous, i.e. water-comprising, dispersion comprising at least one colorant, in particular at least one dye and/or at least one pigment”. While the reference discloses the composition as a pretreatment composition, given that the pretreatment composition can comprise a dye, the pretreatment composition is necessarily encompassed by “aqueous ink” as defined by the instant Specification.
While the reference fails to exemplify the presently claimed composition nor can the claimed composition be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed composition and the composition disclosed by the reference, absent a showing of criticality for the presently claimed composition, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the composition which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 17, Sarkisian ‘656 teaches all the claim limitations as set forth above. The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference. However; the reference teaches all of the claimed ingredients in the claimed amounts made by a substantially similar process. The original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amount. Therefore, the claimed effects and physical properties, i.e. the viscosity of the compositions rises linearly with a gradient of at least two as a portion of the at least one associative thickener in the aqueous ink or lacquer composition increases, would naturally arise and be achieved by a composition with all the claimed ingredients. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP § 2112.01. If it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Regarding claim 18, Sarkisian ‘656 teaches all the claim limitations as set forth above. As discussed above, the reference discloses hydrophobically modified cellulose ether (HEC).

Regarding claim 21, Sarkisian ‘656 teaches all the claim limitations as set forth above. Additionally, the reference discloses that the latex has a molecular weight of about 150,00 to about 300,000, within the range of greater than 10,000 g/mol as recited in the present claims ([0012]).

Regarding claim 23, Sarkisian ‘656 teaches all the claim limitations as set forth above. Additionally, the reference discloses that the latex comprises about 1 to 70 wt. % of the composition, while the thickener comprises about 0.01 to about 2 wt. % ([0013] and [0016]). Accordingly, the total amount of binder and thickener is about 1.01 to about 72 wt. % of the composition, overlapping the recited range of 0.1 to 10 wt. %.

Regarding claim 24, Sarkisian ‘656 teaches all the claim limitations as set forth above. Additionally, the reference discloses that the latex comprises about 1 to 70 wt. % of the composition, while the thickener comprises about 0.01 to about 2 wt. % ([0013] and [0016]). Accordingly, the ratio of binder to thickener is about [1 – 70] : [0.01 – 2] or about [100 – 35] : 1, within the recited range of at least 5:1.

Regarding claim 25, Sarkisian ‘656 teaches all the claim limitations as set forth above. Additionally, the reference discloses that the organic solvent is ethylene glycol ([0019]).

Regarding claim 27, Sarkisian ‘656 teaches all the claim limitations as set forth above. Additionally, the reference discloses that the organic solvent is present in the amount of about 0 to about 20 wt. %, overlapping the recited range of less than or equal to 20 wt. %.

Regarding claim 28, Sarkisian  ‘656 teaches all the claim limitations as set forth above. Additionally, the reference discloses a method of applying the pretreatment composition by coating a substrate  ([0021]).

Regarding claim 29, Sarkisian  ‘656 teaches all the claim limitations as set forth above. Additionally, the reference discloses a substrate coated by the pretreatment composition ([0021]).

Regarding claim 30, Sarkisian  ‘656 teaches all the claim limitations as set forth above. Additionally, the reference discloses an ink set comprising an ink and the pretreatment composition. Specifically, the reference discloses an ink composition comprising carbon black pigment ([0050] – Example 1). As discussed above, the pretreatment composition can comprise a dye. Thus, the compositions differ from above another with the ink composition comprising a pigment and the pretreatment composition comprising a dye. 

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sarkisian et al (US 2013/0034656, hereafter Sarkisian ‘656) as applied to claims16-18, 21, 23-25, and 27-30 above, and in view of the evidence presented in Lemma (US 5,750,047), Sundby (US 3,980,669), Sera et al (US 4,124,394), and Fujiwara et al (US 2005/0123443).

The discussion with respect to Sarkisian ‘656 as set forth in Paragraph 22 above is incorporated here by reference.

Regarding claims 19-20, Sarkisian ‘656 teaches all the claim limitations as set forth above. Additionally, the reference discloses that the thickener is obtained by polymerizing methacrylic acid, i.e. an anionic monomer, a methacrylic ester, and a saturated aliphatic carboxylic acid vinyl ester ([0016]). As the saturated aliphatic carboxylic acid vinyl ester, the reference discloses vinyl acetate, i.e. a non-ionic monomer ([0016]).
As the methacrylic ester, the reference discloses stearyl methacrylate ([0016]). As evidenced by Lemma et al, stearyl methacrylate is a hydrophobic monomer. Furthermore, as evidenced by Sera et al a stearyl group is a hydrophobic group, while as evidenced by Fujiwara, a carbonyl group is a hydrophilic group. A surface-active agent as evidenced by Sundby is one containing organic hydrophobic and hydrophilic groups. Accordingly, the stearyl methacrylate disclosed by Sarkisian ‘656 is necessarily a surface-active ester as recited in the present claims.
Accordingly, the reference discloses a copolymer prepared by polymerizing an anionic monomer, a hydrophobic monomer, and a non-ionic monomer as recited in the present claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767